                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CARLINA
                                  STATESVILLE DIVISION
                                        5:18CV101

ASHLEY VANDERBURG, as Personal      )
Representative of the Estate of Michael
                                    )
Vanderburg, and on behalf of her minor
                                    )
Children, Abigail Vanderburg, Elijah)
Vanderburg, Annabelle Vanderburg,   )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                          ORDER
                                    )
BLAZIN WINGS, INC.,                 )
                                    )
      Defendant.                    )
____________________________________)


           This matter is before the Court upon the Consent Motion to Seal (Doc. No. 8) filed by the

Parties.

           When a party makes a request to seal judicial records, the Court must (1) give the public

notice and a reasonable opportunity to challenge the request to seal; (2) “consider less drastic

alternatives to sealing;” and (3) if it decides to seal, make specific findings and state the reasons

for its decision to seal rather than choosing other alternatives. Virginia Dep’t of State Police v.

Washington Post, 386 F.3d 567, 576 (4th Cir. 2004). In accordance with the law of this Circuit

as well as the Local Rules, the Court has considered the Motion to Seal, the public’s interest in

access to such materials, and alternatives to sealing. The public has been provided with adequate

notice and an opportunity to object to the parties’ motion. The parties filed their motion on

November 1, 2018 and it has been accessible to the public through the Court’s electronic case

filing system since that time. The Court determines that no less restrictive means other than
              sealing is sufficient because a public filing of such materials would reveal confidential settlement

              information. The Court concludes that the sealing of these documents is narrowly tailored to

              serve the interest of protecting the confidential information.

                      IT IS THEREFORE ORDERED that the Motion to Seal is hereby GRANTED, and the

              following documents and materials shall be filed under seal until further Order of this Court: all

              filings and proceedings before this Court relating to the resolution of this matter, the terms of the

              resolution, any compensation or consideration for any agreement between the parties and all the

              related materials and filings, including any financial documentation.



Signed: November 14, 2018
